        Case 2:17-cr-00091-APG-VCF Document 44 Filed 03/22/21 Page 1 of 3
Prob12B
D/NV Form
Rev. June 2014



                                 United States District Court
                                             for
                                   the District of Nevada

                         REQUEST FOR MODIFICATION
         TO CONDITIONS OF SUPERVISION WITH CONSENT OF OFFENDER
                  Probation Form 49 (Waiver of Hearing) is Attached
                                  March 18, 2021

Name of Offender: Justin Timothy Sparks

Case Number: 2:17CR00091

Name of Sentencing Judicial Officer: Honorable Andrew P. Gordon

Date of Original Sentence: August 15, 2017

Original Offense: Theft of Government Funds

Original Sentence: 10 Months prison, followed by 36 Months TSR.

Date Supervision Commenced: February 2, 2018

Name of Assigned Judicial Officer: Honorable Andrew P. Gordon

                                PETITIONING THE COURT

‫ ܈‬To modify the conditions of supervision as follows:

    1. Residential Reentry Center – You must reside in a residential reentry center for a term
       of up to 90 days. You must follow the rules and regulations of the center. Subsistence
       shall be waived.

                                             CAUSE

Sparks began his second term of supervised release on December 31, 2020. As part of his special
conditions, he was placed at the residential reentry center for 90 days. Sparks recently obtained
employment and has not had the opportunity to save enough money to obtain approved housing.
Because of this, he has requested that his conditions be modified as noted above. It is
respectfully recommended that once Sparks can find approved housing that he can afford that the
United States Probation Office be allowed to release him from the residential reentry center, thus
the wording of up to 90 days as noted. Sparks has approved this modification through a waiver of
hearing form 49, which is attached for the Court’s review.
        Case 2:17-cr-00091-APG-VCF Document 44 Filed 03/22/21 Page 2 of 3

                                         RE: Justin Timothy Sparks
Prob12B
D/NV Form
Rev. June 2014
                                                               Respectfully submitted,
                                                                                 Bryce D. Stark
                                                                                 2021.03.22
                                                                                 09:42:41 -07'00'
                                                               ______________________________
                                                               Bryce D. Stark
                                                               United States Probation Officer

Approved:

                          2021.03.22
                          07:17:17 -07'00'
__________________________________________
Joy Gabonia
Supervisory United States Probation Officer



THE COURT ORDERS


‫܆‬        No Action.

‫܆‬        The extension of supervision as noted above.

‫܆‬        The modification of conditions as noted above

‫܆‬        Other (please include Judicial Officer instructions below):

---------------------------------------------------------------------------------

---------------------------------------------------------------------------------

---------------------------------------------------------------------------------




                                                      _____________________________
                                                      Signature of Judicial Officer

                                                      _____________________________
                                                         March 22, 2021
                                                      Date
     Case 2:17-cr-00091-APG-VCF Document 44 Filed 03/22/21 Page 3 of 3

PROB 49
(3/8e)




                       I.]NITED STATES DISTRICT COURT
                                       Dlstrict of Nevada

                       Waiver of Hearing to Modiff Conditions
            of Probation/supervised Release or Extend Term of supervision

                                                                             a hearing and assistance
        I have been advised and understand that I am entitled by law19
                                                                     Conditions of Probation and
 of counsel before anturrfavorabte change may be made in my
                                                                       By "assistance of counsel"' I
 Supervised Release o, *y period of supirvision being extended.
                                                             hearing by counsel of m.v own choosing
 understand that I have trre right to be represented at tf,e
                                                                          to request the court to
 ii;;;       to ."tui" ,o.rrrr.1. I also understand that I have the right
                                                                  to myself if I am not able to retain
 appoint counsel to represent me at such a hearing at no cost
 counsel of my own choosing.

                                                                           assistance of counsel' I
          I hereby votuntarily waive my statutory righttg a hearing and to
 also agree to the following modification of my cJnditions
                                                             of Probation and supervised Release
 or to tle proposed extension of my term of supervision:

                                                                    reentry center for a term of up to
 Residential Reentrv Center      - you rnust reside in a residential                    be waived'
 90 days. 1.or,   -rrrtffi*-fu   rules and regulations of the center. subsistence shall




  Witness


  &oo0:-/-            /lnlur                                                             3&,rfo
   /tssf . D dcrroo                   S- k-Zc?-(
   l^/ C cc
